Citation Nr: 0712511	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for fibroadenoma and 
fibrocystic breast disease with scars.

2.  Entitlement to a compensable rating for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from October 1987 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that the issues 
listed on the title page were perfected by correspondence 
received by VA in June 2003 and are the only matters properly 
developed for appellate review.  It is significant to note 
that the appellant withdrew her appeal of the additional 
perfected issue of entitlement to service connection for 
asthma at her personal hearing in December 2004 and that the 
issue of entitlement to service connection for chronic 
folliculitis was granted by an April 2005 rating decision.  

The Board notes, however, that in a February 2007 brief, the 
veteran's service representative identified the issues of 
entitlement to increased ratings for cervical spine arthritis 
and headaches as questions at issue.  In addition, the 
veteran's December 2004 correspondence may be construed as 
raising a claim for entitlement to service connection for a 
hiatal hernia.  As these matters have not been properly 
developed for appellate review, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Fibroadenoma and fibrocystic breast disease with scars 
are presently manifested by left breast masses and well-
healed biopsy scars with no significant breast changes.

3.  Gastritis is presently manifested by chronic gastritis 
that is well controlled by medication with no present 
symptoms upon clinical examination.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the 
fibroadenoma and fibrocystic breast disease with scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes 7626, 7804 
(2006).

2.  The criteria for a compensable rating for gastritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2001 and May 2003.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Fibroadenoma and Fibrocystic Breast Disease with Scars - 
Factual Background

Service medical records dated in March 1992 included a 
diagnosis of firmness in the upper half of the left breast 
probably due to an old hematoma post biopsy.  It was noted 
that a biopsy to remove this firm tissue would essentially 
result in the loss of more than half of the breast tissue on 
that side.  The veteran's retirement examination in 
January 1993 revealed an approximately one centimeter (cm) 
non-tender, freely mobile cyst to the left breast.  A 
February 1993 surgical clinic report noted two previous 
biopsies revealed benign fibrocystic changes.  On physical 
examination there were diffuse fibrocystic changes in the 
right and left breast, worse in the left about the upper 
outer quadrant in the area of the previous biopsy incision.  
There was no nipple discharge or skin retraction.  The 
diagnoses included fibrocystic changes and post-biopsy scar 
changes.  A needle aspiration was attempted with no fluid 
removal.  

VA examination in June 1993 revealed the veteran's left 
breast was difficult to evaluate because of marked induration 
around a recent biopsy scar at the twelve o'clock position 
and lumpy areas around scars at the eleven o'clock and 
two o'clock positions.  The older scars were surrounded by 
some scar tissue.  

Service connection was established for fibroadenoma and 
fibrocystic breast disease with scars in a July 1993 rating 
decision.  A zero percent rating was assigned.  

Private medical records show the veteran underwent a left 
breast excisional biopsy in September 1996.  An August 1998 
report noted excisional left breast biopsies for benign lumps 
in 1987, 1989, and 1996.  An examination revealed the 
veteran's left breast was slightly larger than the right and 
that the superior aspect was larger than the remainder of the 
breast.  There were two well-healed incisions in the upper 
center portion of the breast and the superior circumareolar 
left breast which were healed without deformity.  The breasts 
were noted to be very firm, dense, and nodular with extensive 
fibrocystic change.  There was a mobile two centimeter mass 
in the area of the upper central left breast scar.  The 
veteran underwent an ultrasound-directed aspiration of a 
complex cyst in the upper central left breast and the fluid 
removed was found to be benign.  The diagnoses included 
bilateral fibrocystic changes with dense fibrous mastopathy 
and chronic cystic mastitis.  An excisional left breast 
biopsy was performed in September 1998.  A March 2000 report 
included diagnoses of bilateral fibrocystic changes with 
dense fibrous mastopathy.  It was noted breast tenderness was 
due to the hormonal effects on the fibrocystic tissue.

VA examination in April 2002 revealed the veteran's breasts 
were symmetrical with a prominent scar on the upper left 
breast.  The examiner noted the nipples were erect and that 
the left breast was firm with two palpable areas of concern.  
There appeared to be a two centimeter cyst in the outer, 
upper quadrant and a dense, not quite as cystic, area in the 
inner, upper quadrant.  The diagnoses included palpable left 
breast cyst.  

Private medical records dated in June 2003 noted a left 
breast ultrasound revealed extensive fibrous mastopathy and 
fibrocystic change.  A February 2004 excisional biopsy of the 
left breast revealed benign findings.  An examination in 
September 2004 noted the veteran's breasts appeared to be 
symmetrical with no evidence of nipple retraction or 
dimpling.  There was a mass in the twelve o'clock position of 
the left breast and a tender mass at the three o'clock 
position.  

In statements in support of her claim for an increased rating 
the veteran, in essence, asserted that there was a 
significant alteration of the size or form of her left 
breast.  She stated that since her June 1989 breast biopsy 
her left breast was larger and hung lower than her right 
which noticeably changed the level appearance of her nipples.  
She stated her breast problems were continuing and required 
constant monitoring.

At her personal hearing in December 2004 the veteran 
testified that her left breast was larger than her right and 
that the nipple was probably an inch and a half lower than 
the right.  She reported she had three biopsies scars on her 
left breast and that one of them was noticeable if she wore a 
swimsuit.  She stated she believed the scars were 
disfiguring.  

VA examination in January 2005 noted the veteran had a 
history of approximately five left breast biopsies.  An 
examination revealed the left breast was very dense with 
multiple masses.  There was a mass at the ten o'clock 
position and one at the two o'clock position with an 
approximately one half by two inch long scar in that area.  
The examiner noted the left breast appeared to be slightly 
larger than the right and the nipple was slight lower.  The 
mass at the two o'clock position was somewhat tender and 
moveable.  It was well defined.  There was no retraction of 
the nipple and no evidence of drainage.  The diagnoses 
included breast masses and left breast scar.  The examiner 
noted the scar was well healed and that there were no 
significant changes to the left breast.  

Analysis

As an initial matter the Board notes that the veteran's 
service-connected left breast disability has been rated under 
diagnostic code 7626 by analogy.  The Rating Schedule does 
not include a diagnostic code for the veteran's specific 
service-connected disorder.  In light of the overall evidence 
of record the criteria for diagnostic code 7626 are found to 
be most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  



7626
Breast, surgery of:
Rating

Following radical mastectomy:
 

    Both
801

    One
501

Following modified radical mastectomy:
 

    Both
601

    One
401

Following simple mastectomy or wide local 
excision with significant alteration of size or 
form:
 

    Both
501

    One
301

Following wide local excision without significant 
alteration of size or form:
 

    Both or one
0
Note: For VA purposes:  
(1) Radical mastectomy means removal of the entire breast, 
underlying pectoral muscles, and regional lymph nodes up to 
the coracoclavicular ligament.   
(2) Modified radical mastectomy means removal of the entire 
breast and axillary lymph nodes (in continuity with the 
breast). Pectoral muscles are left intact. 
(3) Simple (or total) mastectomy means removal of all of the 
breast tissue, nipple, and a small portion of the overlying 
skin, but lymph nodes and muscles are left intact. 
(4) Wide local excision (including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.
38 C.F.R. § 4.116, Diagnostic Code 7626 (2006).

The Board notes that during the course of this appeal VA 
regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The Rating Schedule criteria 
applicable to the present claim, however, were essentially 
unchanged by those revisions.  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective before and 
after August 30, 2002).

Based upon the evidence of record, the Board finds the 
veteran's service-connected fibroadenoma and fibrocystic 
breast disease with scars are presently manifested by left 
breast masses and well-healed biopsies scars with no 
significant breast changes.  While the veteran's biopsy 
excisions may, by analogy, be described as a wide local 
excision, the January 2005 VA examiner's opinion is 
persuasive that there is no significant alteration of breast 
size or form.  Although the veteran considers her left breast 
scars to be disfiguring, VA regulations only provide 
compensable ratings for disfiguring scars to the head, face, 
or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective before and after August 30, 2002).  Therefore, a 
compensable rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the January 2005 VA examiner 
found there were no significant changes to the veteran's left 
breast.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Gastritis - Factual Background

Service medical records dated in September 1986 included a 
diagnosis of bleeding ulcer.  Records dated in September 1992 
noted an upper gastrointestinal series was negative for 
hiatal hernia or gastroesophageal reflux.  There was a slight 
enlargement of the mucosal outline of the stomach consistent 
with mild gastritis.  Throughout service, the veteran 
continued to be treated for gastritis.  An April 1993 report 
noted that after a six week period of treatment with Prilosec 
she had complete resolution of symptoms.  She had been off 
all medication for one month and reported that she still 
experienced some occasional epigastric pain and some nausea 
that was relieved by Rolaids.  The diagnosis was gastritis, 
controlled.  It was noted that no future treatment was 
required unless symptoms returned.  

On VA gastrointestinal examination in June 1993 the veteran 
reported that she had had no documented ulcerations since 
1986 and that she was taking no present medication.  The 
examiner noted there were normal bowel sounds with no 
palpable masses or organs and no tenderness or rebound.  The 
diagnoses included a history of previous bleeding ulcer in 
1986 with complete evaluation in 1992 at which time no 
definite pathology was found.  

Service connection was established for gastritis in a July 
1993 rating decision.  A zero percent rating was assigned.  

December 1997 private medical records noted complaints of a 
constant dull stomach ache intermixed with some burning 
sensation.  An esophagogastrodoudenoscopy (EGD) show gastric 
biopsies of the antrum and gastric body revealed chronic 
gastritis with no dysplasia or helicobacter-like organisms.  
A January 1998 report noted she was taking Prilosec daily and 
that her upper gastrointestinal tract symptoms were under 
good control.  

On VA examination in May 2002 the veteran denied any 
abdominal pain, nausea, vomiting, diarrhea, or constipation, 
but stated she occasionally used over-the-counter medication 
like Mylanta.  The diagnoses included gastritis and peptic 
ulcer disease due to H. pylori, controlled at that time and 
healed.

In statement in support of her claim the veteran asserted 
that she continued to have problems with gastritis.  She 
stated that she was unable to ingest any medication without 
ensuring that she had food in her stomach to absorb any 
irritants from the medication and that she was unable to take 
specific medications that might otherwise be beneficial to 
her.  

At her personal hearing in December 2004 the veteran 
testified that she had recently experienced problems with an 
upset stomach and diarrhea after taking antibiotics.  She 
estimated that over the previous year she had experienced 
stomach problems approximately one third of the time and that 
she had to be very cautious about what she ate.  She denied 
any weight loss or recurrence of bleeding ulcers.  

Private medical records dated in August 2003 noted the 
veteran complained of a dull discomfort to the hypogastric 
area, worse prior to bowel movements and improved after bowel 
movements.  The examiner's impression was abdominal pain of 
undetermined etiology.  An August 2003 colonoscopy to the 
cecum and terminal ileum was normal.  

On VA examination in January 2005 the veteran reported that 
she had not lost or gained any weight and was not limited in 
her food intake.  She denied any nausea, vomiting, stomach 
cramps, change in bowel habits, or bleeding per rectum.  It 
was noted her current medications included Ranitidine.  
Physical examination revealed the abdomen was soft and 
nontender.  Bowel sounds were present and there was no 
organomegaly.  It was noted that a computed tomography (CT) 
scan of the abdomen was normal.  The diagnoses included a 
history of gastritis.  The examiner noted the veteran was 
presently receiving treatment for her gastritis which was 
more or less stable at that point in time.

Analysis

730
7
Gastritis, hypertrophic (identified by 
gastroscope):
Rating

Chronic; with severe hemorrhages, or large 
ulcerated or eroded areas
60

Chronic; with multiple small eroded or ulcerated 
areas, and symptoms
30

Chronic; with small nodular lesions, and 
symptoms
10

Gastritis, atrophic. 
    A complication of a number of diseases, including 
pernicious anemia. 
    Rate the underlying condition.
38 C.F.R. § 4.114, Diagnostic Code 7307 (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected gastritis is presently manifested 
by chronic gastritis that is well controlled by medication 
with no present symptoms upon clinical examination.  The 
January 2005 VA examiner's opinion that her gastritis was 
more or less stable on her current medical regimen is 
persuasive that she has no present symptoms.  VA regulations 
provide that where the schedule does not provide a zero 
percent evaluation for a diagnostic code that a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  
Therefore, a compensable rating is not warranted.

There is no evidence of any unusual or exceptional 
circumstances as to warrant a referral for extraschedular 
rating in this case.  The preponderance of the evidence is 
against the claim.




ORDER

Entitlement to a compensable rating for fibroadenoma and 
fibrocystic breast disease with scars is denied.

Entitlement to a compensable rating for gastritis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


